        Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 MARK GIRTLER,

                             Plaintiff,
        v.                                                      OPINION AND ORDER

 BRADLEY FEDIE, DAMEON MCCLIMANS                                      19-cv-358-jdp
 and MARK KARTMAN,

                             Defendants.


       This case was reassigned to me for trial after Judge Crabb ruled on the parties’ cross

motions for summary judgment. Dkt. 69. Both sides ask me to reconsider aspects of Judge

Crabb’s decision. Defendants contend that Judge Crabb overlooked critical evidence regarding

defendant Kartman, applied the incorrect legal standard for deliberate indifference, and

incorrectly concluded that defendants Kartman, Fedie, and McClimans were not entitled to

qualified immunity. Dkt. 71. Girtler asks to reconsider his motion for summary judgment with

respect to McClimans. Dkt. 72.

       I find no manifest error of law or fact in Judge Crabb’s summary judgment order, so I

am denying the parties’ motions for reconsideration. See Blue v. Hartford Life & Acc. Ins. Co.,

698 F.3d 587, 598 (7th Cir. 2012) (setting forth standard for motion for reconsideration).



                                          ANALYSIS

       Pro se plaintiff Mark Girtler, a prisoner at the Wisconsin Secure Program Facility,

alleges that defendants violated his rights under the Eighth Amendment by failing to protect

him from two attacks by other inmates, even though plaintiff allegedly told defendants about

the risk of harm he faced. Judge Crabb granted defendants’ motion for summary judgment
          Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 2 of 6




with respect to two defendants but denied the motion with respect to Girtler’s claims against

defendants Bradley Fedie, Dameon McClimans, and Mark Kartman. Judge Crabb denied

plaintiff’s motion for summary judgment as to his claims against Fedie, McClimans, and

Kartman, finding material differences between plaintiff’s and defendants’ versions of the

events.

          Girtler’s claim against defendant Kartman, the security director, is based on Kartman’s

denial of Girtler’s request for a special placement need (SPN). In their summary judgment

brief, defendants argued that Kartman’s denial was reasonable because he had relied on an

investigation conducted by a Lieutenant Taylor (not a defendant), who apparently concluded

that there was no credible threat to Girtler. They further argued that Kartman’s decision was

entitled to significant deference as a security professional. Judge Crabb found that it was not

possible to determine whether Kartman had acted reasonably as a matter of law because

defendants had failed to present sufficient admissible evidence regarding the investigation, the

information presented to Kartman, and how Kartman exercised his professional judgment. Dkt.

69 at 17-18.

          In their motion for reconsideration, defendants surmise that the court overlooked

Kartman’s affidavit explaining the requirements for separation, the results of the investigation,

and why separation was not warranted. Judge Crabb specifically acknowledged that Kartman

had submitted an affidavit summarizing the findings of Taylor’s investigation report. But as

she pointed out, Kartman’s statements about the investigation were hearsay because they were

based on out-of-court statements made by Taylor. Defendants did not submit an affidavit from

Taylor.




                                                 2
          Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 3 of 6




          Defendants argue that the only thing that matters is the effect that the Taylor’s

investigation had on Kartman. Thus, the description of the investigation is not hearsay because

offered for the truth, only to show that Kartman did not ignore the putative threat to Girtler.

The point is correct as far as it goes, but it does not mean that Judge Crabb wrongly denied

summary judgment on the claim against Kartman.

          Defendants proposed only five conclusory findings of fact related to Kartman’s denial

of the SPN. E.g., Dkt. 46 at ¶ 14 (“Based on Lieutenant Taylor’s investigation, Security

Director Kartman responded to Plaintiff on February 6, 2019 that his SPN request had been

denied.”). Kartman’s affidavit and other documents in the record contained a bit more

information about the situation, but it is not the court’s role to consider facts not proposed by

the parties or search the record for evidence supporting their position. Summ. Judg. Proc., §

I.C.1 (“The court will not search the record for evidence.”). And even if the court considers the

few additional details in the Kartman declaration, Judge Crabb’s decision stands. Kartman

learned from Taylor that Girtler may have owed money to Bannister, which might explain the

conflict between those two. Kartman’s affidavit did not explain why the existence of this debt

would preclude the need to protect Girtler. The scant evidence in the record does not foreclose

a reasonable jury verdict that Kartman acted with deliberate indifference to Girtler’s risk of

injury.

          Defendants suggest that the court applied the incorrect legal standard for deliberate

indifference with respect to defendants Kartman and Fedie because it discussed the

“reasonableness” of their actions in response to the alleged threat that Inmate Bannister and

his fellow gang members allegedly posed to Girtler’s safety. Citing Collins v. Seeman, 462 F.3d

757, 762 (7th Cir. 2006) (internal quotations omitted), they argue that a “defendant with


                                                3
        Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 4 of 6




knowledge of a risk need not take perfect action or even reasonable action,” rather “his action

must be reckless” or “something approaching a total unconcern.” Defendants correctly cite the

holding in Collins, but they miss the point. A correctional officer must take reasonable steps to

protect against a substantial risk to an inmate’s safety. Those steps don’t have to be effective,

or ideal. But the failure to take any reasonable step may reflect a lack of concern. As Judge

Crabb cited in her order, the Seventh Circuit has made clear that “the Eighth Amendment

‘obligates prison officials to take reasonable measures to guarantee the safety of . . . inmates.’”

LaBrec v. Walker, 948 F.3d 836, 841 (7th Cir. 2020) (quoting Sinn v. Lemmon, 911 F.3d 412,

419 (7th Cir. 2018)). See also Fed. Civ. Jury Instr. of 7th Cir. § 7.14 (Deliberately indifferent

means “that Defendant actually knew of a substantial risk of [[serious harm] or [describe

specific harm to Plaintiff’s health or safety]], and that Defendant consciously disregarded this

risk by failing to take reasonable measures to deal with it.”). Judge Crabb found that it was

unclear from the evidence of record whether the defendants in this case “failed to take the

minimal, reasonable action of inquiring further and investigating the situation.” LaBrec, 948

F.3d at 847. Whether Kartman’s failure to approve the SPN or take any other responsive action

and Fedie’s limited investigation into the reported threats amounted to a total unconcern for

Girtler’s safety will be questions for the jury to resolve at trial.

       Judge Crabb also did not err in concluding that the three defendants were not entitled

to qualified immunity, which shields government officials from money damages unless a

plaintiff shows that (1) the official violated a statutory or constitutional right, and (2) the right

was “clearly established” at the time of the challenged conduct. Ashcroft v. al–Kidd, 563 U.S.

731, 741 (2011). With respect to the first inquiry, Judge Crabb found there are disputed issues

of material fact about whether Girtler conveyed more than a general or vague concern about


                                                  4
        Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 5 of 6




his safety, whether defendants had actual knowledge that he was in danger, and what actions

some of the defendants took in response. With respect to the second inquiry, she found that

prison officials have a clear duty to protect a prisoner once they become aware that the prisoner

faces a specific, credible, and imminent risk of serious harm from a fellow inmate. See Gevas v.

McLaughlin, 798 F.3d 475, 481-82, 484 (7th Cir. 2015).

       Defendants take issue with the court’s statement that McClimans’s potential liability is

a close call, arguing that the closeness of this issue means that McClimans is entitled to

qualified immunity. See Ashcroft, 563 U.S. at 741 (legal question must be “beyond debate”).

Defendants conflate the two prongs of the qualified immunity analysis. It is undisputed that

McClimans initially told Girtler to file a SPN and talk to a supervisor about a threat made

from another inmate. However, Girtler alleges that after learning about a second and more

imminent threat from the same inmate, McClimans said “I’m busy” and refused to take any

action to move or help Girtler. McClimans denies having the second conversation. Girtler’s

claim is a close call because the evidence of what was said is sparse. But Girtler has clearly

established right to be protected. Under Girtler’s version of the events, McClimans’s refusal to

take any action under the circumstances would be a violation of that clearly established right.

       I will deny defendants’ motion for reconsideration.

       I will also deny Girtler’s motion for reconsideration. His claims turn on disputed issues

of fact, which precludes summary judgment in Girtler’s favor.



                                            ORDER

       IT IS ORDERED that the motions for reconsideration filed by defendants Bradley

Fedie, Mark Kartman, and Dameon McClimans, Dkt. 71, and plaintiff Mark Girtler, Dkt. 72,


                                               5
      Case: 3:19-cv-00358-jdp Document #: 75 Filed: 09/08/20 Page 6 of 6




are DENIED.

     Entered September 8, 2020.



                                   BY THE COURT:


                                   /s/
                                   ___________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      6
